Exhibit 10.54
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
____ YEAR-END SHORT-TERM RESTRICTED STOCK AWARD
            This Award Agreement sets forth the terms and conditions of the ____
Year-End Short-Term Restricted Stock Award (this “Award”) granted to you under
The Goldman Sachs Amended and Restated Stock Incentive Plan (the “Plan”).
            1. The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.
            2. Award. This Award is made up of the number of Restricted Shares
(“Short-Term Restricted Shares”) set forth on your Award Statement as “____
Year-End Short-Term Restricted Stock.” A Restricted Share is a share of Common
Stock (a “Share”) delivered under the Plan that is subject to certain transfer
restrictions and other terms and conditions described in this Award Agreement.
This Award is conditioned upon your granting to the Firm the full power and
authority to register the Short-Term Restricted Shares in its or its designee’s
name and authorizing the Firm or its designee to sell, assign or transfer any
Short-Term Restricted Shares in the event of forfeiture of your Short-Term
Restricted Shares. Unless otherwise determined by the Firm, this Award is
conditioned upon your filing an election with the Internal Revenue Service
within 30 days of the grant of your Short-Term Restricted Shares, electing
pursuant to Section 83(b) of the Code to be taxed currently on the fair market
value of the Short-Term Restricted Shares on the Date of Grant. This will result
in the recognition of taxable income on the Date of Grant equal to such fair
market value (but will not affect the Vesting of your Short-Term Restricted
Shares or the removal of the Transfer Restrictions). This Award is conditioned
on your executing the related Signature Card and returning it to the address
designated on the Signature Card and/or by the method designated on the
Signature Card by the date specified, and is subject to all terms, conditions
and provisions of the Plan and this Award Agreement, including, without
limitation, the arbitration and choice of forum provisions set forth in
Paragraph 12. By executing the related Signature Card (which, among other
things, opens the custody account referred to in Paragraph 3(b) if you have not
done so already), you will have confirmed your acceptance of all of the terms
and conditions of this Award Agreement.
            3. Certain Material Terms of Short-Term Restricted Shares.
            (a) Vesting. All of your Short-Term Restricted Shares shall be
Vested on the Date of Grant. When a Short-Term Restricted Share is Vested, it
means only that your continued active Employment is not required in order for
your Short-Term Restricted Shares to become fully transferable without risk of
forfeiture. However, all other terms and conditions of this Award Agreement
(including the Transfer Restrictions described in Paragraph 3(c)) shall continue
to apply to such Short-Term Restricted Shares, and failure to meet such terms
and conditions may result in the forfeiture of all of your rights in respect of
the Short-Term Restricted Shares and their return to GS Inc. and the
cancellation of this Award.
            (b) Date of Grant. The date on which your Short-Term Restricted
Shares will be granted, subject to the conditions of this Award Agreement, is
set forth on your Award Statement. Except as provided in this Paragraph 3 and in
Paragraph 2, the Short-Term Restricted Shares shall be delivered to

 



--------------------------------------------------------------------------------



 



an escrow, custody, brokerage or similar account, as approved or required by the
Firm, and, except as provided in Paragraphs 3(d), 6, 7 and 9(g), shall be
subject to the Transfer Restrictions described in Paragraph 3(c).
            (c) Transfer Restrictions; Escrow.
          (i) Except as provided in Paragraphs 3(d), 7, and 9(g), the Short-Term
Restricted Shares shall not be permitted to be sold, exchanged, transferred,
assigned, pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily by you (such restrictions collectively referred to herein as
the “Transfer Restrictions”) until the date specified on your Award Statement as
the “Transferability Date.” Any purported sale, exchange, transfer, assignment,
pledge, hypothecation, fractionalization, hedge or other disposition in
violation of the Transfer Restrictions shall be void. If and to the extent
Short-Term Restricted Shares are certificated, the Certificates representing
such Short-Term Restricted Shares are subject to the restrictions in this
Paragraph 3(c)(i), and GS Inc. shall advise its transfer agent to place a stop
order against such Short-Term Restricted Shares. Within 30 Business Days after
the Transferability Date (or any other date described herein on which the
Transfer Restrictions are removed), GS Inc. shall take, or shall cause to be
taken, such steps as may be necessary to remove the Transfer Restrictions in
respect of any of such Short-Term Restricted Shares that have not been
previously forfeited.
          (ii) In the discretion of the Committee, delivery of the Short-Term
Restricted Shares may be made directly into an escrow account meeting such terms
and conditions as are determined by the Firm, provided that any other conditions
or restrictions on delivery of Shares required by this Award Agreement have been
satisfied. By accepting your Short-Term Restricted Shares, you have agreed on
behalf of yourself (and your estate or other permitted beneficiary) that the
Firm may establish and maintain an escrow account for your benefit on such terms
and conditions as the Firm may deem necessary or appropriate (which may include,
without limitation, your (or your estate or other permitted beneficiary)
executing any documents related to, and your (or your estate or other permitted
beneficiary) paying for any costs associated with, such account). Any such
escrow arrangement shall, unless otherwise determined by the Firm, provide that
(A) the escrow agent shall have the exclusive authority to vote such Shares
while held in escrow and (B) dividends paid on such Shares held in escrow may be
accumulated and shall be paid as determined by the Firm in its sole discretion.
          (iii) If you are a party to the Amended and Restated Shareholders’
Agreement (the “Shareholders’ Agreement”), your Short-Term Restricted Shares
will be subject to the Shareholders’ Agreement, except those Shares will not be
considered “Covered Shares” for purposes of Section 2.1(a) of the Shareholders’
Agreement.
          (d) Death. Notwithstanding any other Paragraph of this Award
Agreement, if you die prior to the Transferability Date, as soon as practicable
after the date of death and after such documentation as may be requested by the
Committee is provided to the Committee, the Transfer Restrictions then
applicable to such Short-Term Restricted Shares shall be removed. The Committee
may adopt procedures pursuant to which you may be permitted to specifically
bequeath some or all of your Short-Term Restricted Shares under your will to an
organization described in Sections 501(c)(3) and 2055(a) of the Code (or such
other similar charitable organization as may be approved by the Committee).

2



--------------------------------------------------------------------------------



 



            4. Termination of Employment; Forfeiture of Short-Term Restricted
Shares.
            (a) Unless the Committee determines otherwise, and except as
provided in Paragraphs 3(d), 7 and 9(g), if your Employment terminates for any
reason or you otherwise are no longer actively employed with the Firm, the
Transfer Restrictions shall continue to apply to your Short-Term Restricted
Shares that were Outstanding prior to your termination of Employment until the
Transferability Date in accordance with Paragraph 3(c).
            (b) Unless the Committee determines otherwise, and except as
provided in Paragraph 7, your rights in respect of Outstanding Short-Term
Restricted Shares immediately shall be forfeited, and such Shares immediately
shall be returned to GS Inc., if, before the Transferability Date:
          (i) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;
          (ii) any event that constitutes Cause has occurred;
          (iii) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm or this Award, including, without limitation, the Firm’s notice period
requirement applicable to you, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party;
          (iv) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. On the Transferability Date,
you shall be deemed to have represented and certified that you have complied
with all the terms and conditions of the Plan and this Award Agreement;
          (v) as a result of any action brought by you, it is determined that
any of the terms or conditions for the expiration of the Transfer Restrictions
with respect to this Award are invalid; or
          (vi) your Employment terminates for any reason or you otherwise are no
longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Outstanding Short-Term
Restricted Shares.
            (c) For the avoidance of doubt, failure to pay or reimburse the
Firm, upon demand, for any amount you owe to the Firm shall constitute
(i) failure to meet an obligation you have under an agreement referred to in
Paragraph 4(b)(ii), regardless of whether such obligation arises under a written
agreement, and/or (ii) a material violation of Firm policy constituting Cause
referred to in Paragraph 4(b)(i).
            (d) Unless the Committee determines otherwise, without limiting any
other provision in Paragraphs 4(b), and except as provided in Paragraph 7, if
the Committee determines that, during the Firm’s ____ fiscal year, you
participated in the structuring or marketing of any product or service, or
participated on behalf of the Firm or any of its clients in the purchase or sale
of any security or other property, in any case without appropriate consideration
of the risk to the Firm or the broader financial system as a whole (for example,
where you have improperly analyzed such risk or where you have failed

3



--------------------------------------------------------------------------------



 



sufficiently to raise concerns about such risk) and, as a result of such action
or omission, the Committee determines there has been, or reasonably could be
expected to be, a material adverse impact on the Firm, your business unit or the
broader financial system, your rights in respect of your Outstanding Short-Term
Restricted Shares awarded as part of this Award immediately shall be forfeited,
such Shares immediately shall be returned to GS Inc. and this Award shall be
cancelled (and any dividends or other amounts paid or delivered to you in
respect of this Award shall be subject to repayment in accordance with, or in a
manner similar to the provisions described in, Paragraph 5).
            5. Repayment and Forfeiture.
            (a) The provisions of Section 2.5.2 of the Plan (which require
Grantees to repay to the Firm the value of Short-Term Restricted Shares, without
reduction for related withholding tax, if the Committee determines that all
terms and conditions of this Award Agreement were not satisfied) shall apply to
this Award, except that if the condition that was not satisfied would have
resulted in the Transfer Restrictions not being removed, then the Fair Market
Value of the Shares shall be determined as of the Transferability Date (or any
earlier date that the Transfer Restrictions were removed).
            (b) If and to the extent you forfeit any Short-Term Restricted
Shares hereunder or are required to repay any amount in respect of a number of
Short-Term Restricted Shares pursuant to Paragraph 5(a), you also will be
required to pay to the Firm, immediately upon demand therefor, an amount equal
to the Fair Market Value (determined as of the Date of Grant) of the number of
Shares that were used to satisfy tax withholding for such Short-Term Restricted
Shares that are forfeited or subject to repayment pursuant to Paragraph 5(a).
Such repayment amount for Short-Term Restricted Shares applied to tax
withholding will be determined by multiplying the number of Short-Term
Restricted Shares that were used to satisfy withholding taxes related to this
Award (the “Tax Withholding Shares”) by a fraction, the numerator of which is
the number of Short-Term Restricted Shares you forfeited (or with respect to
which repayment is required) and the denominator of which is the number of
Short-Term Restricted Shares that comprised the Award (reduced by the Tax
Withholding Shares).
            6. Termination of Employment. In the event of the termination of
your Employment for any reason (determined as described in Section 1.2.19 of the
Plan), all terms and conditions of this Award Agreement shall continue to apply
(including any applicable Transfer Restrictions).
            7. Change in Control. Notwithstanding anything to the contrary in
this Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all of the Transfer Restrictions and
risks of forfeiture with respect to your Short-Term Restricted Shares shall be
removed.
            8. Dividends. You shall be entitled to receive on a current basis
any regular cash dividend paid by GS Inc. in respect of your Short-Term
Restricted Shares, or, if the Short-Term Restricted Shares are held in escrow,
the Firm will direct the transfer/paying agent to distribute the dividends to
you in respect of your Short-Term Restricted Shares.
            9. Certain Additional Terms, Conditions and Agreements.
            (a) The delivery of Shares and the removal of the Transfer
Restrictions are conditioned on your satisfaction of any applicable withholding
taxes in accordance with Section 3.2 of the Plan. To the extent permitted by
applicable law, the Firm, in its sole discretion, may require you to

4



--------------------------------------------------------------------------------



 



provide amounts equal to all or a portion of any Federal, State, local, foreign
or other tax obligations imposed on you or the Firm in connection with the
grant, vesting or delivery of this Award by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise),
(ii) in the form of proceeds from the Firm’s executing a sale of Shares
delivered to you pursuant to this Award or (iii) in Shares delivered to you
pursuant to this Award. In addition, if you are an individual with separate
employment contracts (at any time during and/or after the Firm’s ____ fiscal
year), the Firm may, in its sole discretion, require you to provide for a
reserve in an amount the Firm determines is advisable or necessary in connection
with any actual, anticipated or potential tax consequences related to your
separate employment contracts by requiring you to choose between remitting such
amount (i) in cash (or through payroll deduction or otherwise) or (ii) in the
form of proceeds from the Firm’s executing a sale of Shares delivered to you
pursuant to this Award (or any other Outstanding Awards under the Plan). In no
event, however, shall any choice you may have under the preceding two sentences
determine, or give you any discretion to affect, the timing of the delivery of
Shares or the timing of payment of tax obligations.
            (b) If you are or become a Managing Director, your rights in respect
of the Short-Term Restricted Shares are conditioned on your becoming a party to
any shareholders’ agreement to which other similarly situated employees of the
Firm are a party.
            (c) Your rights in respect of this Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.
            (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this Award you have expressly consented to all of the items
listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
            (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of this Award in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with this Award,
including, without limitation, such brokerage costs or other fees or expenses in
connection with the sale of Shares delivered to you hereunder.
            (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.
            (g) Without limiting the application of Paragraphs 4(b) and 4(d) if:
          (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization, or any agency,

5



--------------------------------------------------------------------------------



 



or instrumentality of any such government or organization, or any other employer
determined by the Committee, and as a result of such employment, your continued
holding of your Outstanding Short-Term Restricted Shares would result in an
actual or perceived conflict of interest (“Conflicted Employment”); or
          (ii) following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Short-Term Restricted Shares;
then any Transfer Restrictions shall be removed as soon as practicable after the
Committee has received satisfactory documentation relating to your Conflicted
Employment.
            (h) In addition to and without limiting the generality of the
provisions of Section 1.3.5 of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.
            (i) You understand and agree, by accepting this Award, that
Short-Term Restricted Shares hereby are pledged to the Firm to secure its right
to such Short-Term Restricted Shares in the event you forfeit any such
Short-Term Restricted Shares pursuant to the terms of the Plan or this Award
Agreement. This Award, if held in escrow, will not be delivered to you but will
be held by an escrow agent for your benefit. If an escrow agent is used, such
escrow agent will also hold the Short-Term Restricted Shares for the benefit of
the Firm for the purpose of perfecting its security interest.
            (j) You understand and agree that, in the event of your termination
of Employment while you continue to hold Outstanding Short-Term Restricted
Shares, you may be required to certify, from time to time, your compliance with
all terms and conditions of the Plan and this Award Agreement. You understand
and agree that (i) it is your responsibility to inform the Firm of any changes
to your address to ensure timely receipt of the certification materials,
(ii) you are responsible for obtaining such certification materials by
contacting the Firm if you do not receive certification materials, and
(iii) failure to return properly completed certification materials by the
deadline specified in the certification materials will result in the forfeiture
of all of your Outstanding Short-Term Restricted Shares in accordance with
Paragraph 4(b)(iii).
            10. Right of Offset. The Firm may exercise its right of offset under
Section 3.4 of the Plan by conditioning the removal of the Transfer Restrictions
on your satisfaction of your obligations to the Firm in a manner deemed
appropriate by the Committee, including by the application of some or all of
your Short-Term Restricted Shares.
            11. Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement, and the Board may
amend the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing.
            12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING

6



--------------------------------------------------------------------------------



 



OUT OF OR RELATING TO OR CONCERNING THE PLAN OR THIS AWARD AGREEMENT SHALL BE
FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE
FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL APPLY.
            13. Non-transferability. Except as otherwise may be provided in this
Paragraph 13 or as otherwise may be provided by the Committee, and without
limiting Paragraph 3(c) hereof, the limitations on transferability set forth in
Section 3.5 of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this Paragraph 13 or Section 3.5 of
the Plan shall be void. The Committee may adopt procedures pursuant to which
some or all recipients of Short-Term Restricted Shares may transfer some or all
of their Short-Term Restricted Shares (which shall continue to be subject to the
Transfer Restrictions until the Transferability Date) through a gift for no
consideration to any immediate family member (as determined pursuant to the
procedures) or a trust in which the recipient and/or the recipient’s immediate
family members in the aggregate have 100% of the beneficial interest (as
determined pursuant to the procedures).
            14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
            15. Headings. The headings in this Award Agreement are for the
purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.

7



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be
duly executed and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
        By:           Name:         Title:        

8